01/18/2022


                                          DA 20-0470
                                                                                         Case Number: DA 20-0470

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                          2022 MT 14N



STATE OF MONTANA,

               Plaintiff and Appellee,

         v.

TRACY ALAN REXFORD,

               Defendant and Appellant.


APPEAL FROM:           District Court of the Thirteenth Judicial District,
                       In and For the County of Yellowstone, Cause No. DC 18-0537
                       Honorable Jessica T. Fehr, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Benjamin M. Darrow, Darrow Law PLLC, Missoula, Montana

                For Appellee:

                       Austin Knudsen, Montana Attorney General, Roy Brown, Assistant
                       Attorney General, Helena, Montana

                       Scott Twito, Yellowstone County Attorney, Brett D. Linneweber, Deputy
                       County Attorney, Billings, Montana


                                                  Submitted on Briefs: December 15, 2021

                                                             Decided: January 18, 2022


Filed:

                                 c ir-641.—if
                       __________________________________________
                                         Clerk
Justice Laurie McKinnon delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2     Appellant Tracy Alan Rexford (Rexford) appeals an August 5, 2020 Judgment of

the Thirteenth Judicial District Court, Yellowstone County, which sentenced Rexford to

30 years in Montana State Prison (MSP), with fifteen years suspended, for Sexual Assault

of a minor victim. We affirm.

¶3     In February 2018, then-fourteen-year-old K.N. informed the Yellowstone County

Sheriff’s Department that Rexford—K.N.’s grandfather—had sexually penetrated and

sexually abused her on numerous occasions, beginning in late 2016 and lasting through

January 2018. K.N. reported that Rexford had sexually abused her approximately “one to

three times per month” during this time span, and she described several instances of this

abuse with clear specificity. Forensic interviews with K.N.’s parents and with K.N.’s best

friend corroborated these allegations. K.N.’s allegations concerning Rexford’s conduct are

not disputed by Rexford in this appeal.

¶4     On May 2, 2018, the State filed an Information charging Rexford with one count of

Sexual Intercourse Without Consent (SIWC) under § 45-5-503(3)(a), MCA (SIWC of

victim less than sixteen years old), along with an alternative count of Sexual Assault under

§ 45-5-502(3), MCA (sexual assault of a minor). In the Information, the State provided

                                             2
notice of its intent to pursue “penalty enhancement[s]” for both the SIWC charge and the

alternative sexual assault charge which, if successful, would have permitted a sentence of

up to 100 years for either offense. On December 2, 2019, Rexford entered a plea agreement

with the State, whereby the State agreed to dismiss the SIWC charge and instead pursue

only the lesser felony charge of sexual assault, for which the State would recommend a 40-

year sentence to MSP with 20 years suspended. In return, Rexford agreed to plead guilty

via an Alford plea—a unique type of plea afforded to criminal defendants by North

Carolina v. Alford, 400 U.S. 25, 91 S. Ct. 160 (1970).1 Alford pleas are codified in

Montana under § 46-12-212(2), MCA.2

¶5     On December 2, 2019, the District Court held a change of plea hearing to rule on

Rexford’s plea agreement. During this hearing, pursuant to the requirements for a valid



1
  In Alford, the United States Supreme Court held that “the Constitution does not bar imposition
of a prison sentence upon an accused who is unwilling expressly to admit his guilt but who, faced
with grim alternatives, is willing to waive his [right to] trial and accept the sentence.” Alford, 400
U.S. at 36, 91 S. Ct. at 167. Nevertheless, the Alford Court also noted that “[a] criminal defendant
does not have an absolute right under the Constitution to have his guilty plea accepted by the court”
and that “States may bar their courts from accepting guilty pleas from any defendants who assert
their innocence.” Alford, 400 U.S. at 38 n.11, 91 S. Ct. at 168 n.11.
2
 In 1991, the Montana Legislature codified the Alford decision by enacting § 46-12-212(2), MCA
(Montana’s version of the Alford plea). Section 46-12-212(2), MCA, provides, in part:

       A defendant who is unwilling to admit to any element of the offense that would
       provide a factual basis for a plea of guilty may, with the consent of the court, enter
       a plea of guilty . . . to the offense if the defendant considers the plea to be in the
       defendant’s best interest and if a factual basis exists for the plea.

Furthermore, in interpreting § 46-12-212(2), MCA, this Court has recognized that “[a]n Alford
plea allows a defendant to plead guilty to an offense without acknowledging his guilt.” State v.
Peterson, 2013 MT 329, ¶ 8, 372 Mont. 382, 314 P.3d 227 (citations omitted). Nevertheless, “[i]n
Montana, when a defendant enters . . . a ‘plea by Alford’ . . . he still pleads guilty.” Lawrence v.
Guyer, 2019 MT 74, ¶ 8, 395 Mont. 222, 440 P.3d 1.
                                                  3
Alford plea under § 46-12-212(2), MCA, Rexford expressly acknowledged that the facts

offered by the State would be sufficient to prove that he was guilty of sexual assault of a

minor beyond a reasonable doubt and that the plea was in his own best interests. The

District Court made these same two factual findings and accepted Rexford’s Alford plea.

¶6     Rexford’s sentencing hearing was held on June 12, 2020. The State’s witnesses at

the sentencing hearing included K.N., K.N.’s stepsister, and both of K.N.’s parents. K.N.

and her immediate family members testified that, in response to Rexford’s sexual abuse,

K.N. had regular “night terrors,” had been clinically diagnosed with anxiety and

depression, regularly suffered from flashbacks of the abuse, and had attempted suicide on

four separate occasions. The Defense’s witnesses at the hearing were Dr. Michael Sullivan

(Sullivan) and Howard Lewis (Lewis)—two of Rexford’s treatment providers from the

Montana Sex Offender Treatment Organization. Sullivan testified that he had prepared a

psychosexual evaluation of Rexford which advised that in-community treatment would

prove beneficial to Rexford. Lewis’s testimony regarding his treatment sessions with

Rexford also supported Sullivan’s conclusion about in-community treatment; however,

Lewis’s testimony noted that his and Sullivan’s assessments were “totally disconnected

from any appraisal of impact on the victim or the victim’s family[.]” Lewis also testified

that Rexford remained “defensive and a little combative” during treatment sessions.

¶7     During Rexford’s sentencing hearing, the State also moved to dismiss Rexford’s

SIWC charge in favor of a charge of sexual assault of a minor under § 45-5-502(3), MCA,

which carries a mandatory minimum sentence of four years. At the hearing, Rexford

argued that he was entitled to an exception to the four-year mandatory minimum under §

                                            4
46-18-222(6), MCA (statute permitting discretionary “[e]xceptions to mandatory

minimum sentences” in sexual offense cases). Citing the language of § 46-18-222(6),

MCA, which requires a court to consider the “protection of the victim and society” before

granting an exception to the mandatory minimum, the District Court held that this

exception did not apply on the ground that “[Rexford’s] treatment in the community

[would] not provide the necessary protection for the victim and society.” Ultimately, the

District Court sentenced Rexford to MSP for 30 years with fifteen years suspended for

sexual assault of a minor. On August 5, 2020, the District Court issued a ten-page

Judgment in support of this sentence. On September 25, 2020, Rexford filed his notice of

appeal.

¶8     Rexford’s appeal raises three issues, each of which asks this Court to vacate his

sentence on the grounds that it is an “illegal sentence.” First, Rexford contends that, in

entering his plea before the District Court, he actually intended to enter a “nolo contendere”

plea under §46-12-212(2), MCA, rather than an Alford guilty plea under this same statutory

subsection. Second, Rexford alleges that, even if he did enter an Alford guilty plea, this

plea was illegal pursuant to the legislative history underlying the adoption of § 46-12-

204(4), MCA. Third, Rexford alleges that the District Court erred in finding him ineligible

for an exception to the mandatory minimum sentence under § 46-18-222(6), MCA.

¶9     This Court “generally do[es] not address issues raised for the first time on appeal.”

State v. Longfellow, 2008 MT 343, ¶ 19, 346 Mont. 286, 194 P.3d 694. Nevertheless, when

a criminal defendant’s fundamental rights are invoked, this Court “may . . . review a claim

under the common law plain error doctrine where failing to review the claimed error may

                                              5
result in a manifest miscarriage of justice, may leave unsettled the question of the

fundamental fairness of the trial or proceedings, or may compromise the integrity of the

judicial process.” State v. Taylor, 2010 MT 94, ¶ 12, 356 Mont. 167, 231 P.3d 79 (citations

omitted).

¶10    This Court “review[s] criminal sentences that include at least one year of actual

incarceration to determine whether they are legal.” State v. Garrymore, 2006 MT 245, ¶ 9,

334 Mont. 1, 145 P.3d 946 (citations omitted). “[A] sentence is not illegal when it falls

within the parameters provided by statute.” State v. Montoya, 1999 MT 180, ¶ 11, 295

Mont. 288, 988 P.2d 937 (citations omitted). “[T]he legality of a sentence is a question of

law which we review de novo.” State v. Hamilton, 2018 MT 253, ¶ 14, 393 Mont. 102,

428 P.3d 849 (citing Garrymore, ¶ 9).

¶11    It is undisputed that the District Court approved Rexford’s plea as an Alford plea.

Nevertheless, Rexford first argues that he did not intend to plead guilty pursuant to Alford.

Instead, Rexford contends that he was actually seeking to enter a “nolo contendere” plea.

Rexford does not cite any evidence from the record that would indicate his intent was to

enter a nolo contendere plea. Instead, Rexford argues that his plea should be considered a

“de facto” nolo contendere plea under § 46-12-212(2), MCA, because his plea involved the

waiver of his right to trial without an ordinary admission of guilt, making it “essentially

indistinguishable” from a nolo contendere plea. Based on this, Rexford argues that the

District Court’s acceptance of Rexford’s plea as an Alford plea resulted in an “oppressive

sentence” which constituted a plain error. Rexford asks that his plea be vacated. We

conclude Rexford’s argument here lacks merit.

                                             6
¶12    First, while a District Court’s misunderstanding of a defendant’s intended plea may

indeed warrant plain error review, no such analysis is required here. Instead, all evidence

from the record thoroughly indicates that Rexford understood and intended for his plea to

be an Alford plea. The first sentence of Rexford’s own plea agreement reads that Rexford

“agrees to enter an Alford plea . . . as hereinafter set forth.” Additionally, during Rexford’s

December 2019 change of plea hearing, the District Court repeatedly confirmed with

Rexford that it was indeed his intent to enter an Alford plea under Montana law, as

evidenced by the following exchange from the hearing:

       Court: On page 3 of the [plea] agreement . . . there’s a written interlineation
       to clarify that the intention today is for you to enter an Alford plea and not a
       guilty plea, I have asked counsel to all initial next to the change, and again I
       see TR, are those your initials?

       Rexford: Yes, they are.

       Court: And when you initialed there, did you understand that the change that
       was being made, that instead of a plea of guilty, you’ll be entering an Alford
       plea?

       Rexford: That’s correct.

       Court: And did you discuss the nature of an Alford plea with your counsel?

       Rexford: I did.

       Court: And you understand that an Alford plea requires you to admit that the
       State could prove what they say they could prove at trial?

       Rexford: Yes.

       Court: And also that you believe that entering this Alford plea is in fact in
       your best interests?

       Rexford: That’s correct.


                                              7
       Court: Have you discussed with your counsel that under Montana law an
       Alford plea is considered, for all intents and purposes, a guilty plea?

       Rexford: Correct.

We therefore reject Rexford’s contention that he intended to enter a nolo contendere plea

in lieu of an Alford plea.

¶13    Further, we note that the only legally valid interpretation of Rexford’s plea is as an

Alford plea, as Rexford entering a nolo contendere plea would not have been permissible

under § 46-12-204(4), MCA, which prohibits courts from “accept[ing] a plea of nolo

contendere in a case involving a sexual offense” such as Rexford’s offense of felony sexual

assault. Instead, a defendant charged with a sexual offense “may only plead guilty . . . or

not guilty.” Lawrence, ¶ 9. Conversely, an Alford plea was indeed lawfully available to

Rexford as an alternative form of a guilty plea. In Lawrence, we held that § 46-12-204(4),

MCA’s prohibition of nolo contendere pleas in sexual offense cases does not prohibit

courts from accepting Alford pleas in sexual offense cases because “an ‘Alford plea’ is a

guilty plea” that is distinct from a plea of nolo contendere. Lawrence, ¶10. As a result,

Rexford’s first argument fails.

¶14    Rexford’s second argument contends that, even if this Court finds that Rexford

entered an Alford plea, this plea should be reversed under plain error review on the ground

that it is an illegal plea under § 46-12-204(4), MCA (statute titled “Plea alternatives”) based

on the legislative history underlying this statute’s adoption. In particular, Rexford argues

that when the Montana Legislature amended the “Plea alternatives” statute in 1999 to

prohibit nolo contendere pleas for sexual offense cases, that it intended for this prohibition


                                              8
to apply to Alford pleas as well. However, Rexford’s second argument necessarily fails,

as it attempts to resurrect the same argument surrounding the interpretation of § 46-12-

204(4), MCA, that this Court already rejected in Lawrence, ¶¶ 5-10.

¶15       In Lawrence, this Court analyzed the intent behind the 1991 and 1999 Legislatures’

respective introductions of, and amendments to, §§ 46-12-212 and 46-12-204, MCA. See

Lawrence, ¶¶ 6-9. We explained that, in enacting these statutes, the Legislature intended

to provide criminal defendants with the option of entering an Alford plea back in 1991. See

Lawrence, ¶¶ 8-9. Later, in 1999, the Legislature added another separate plea alternative

in the form of a nolo contendere plea and excluded the use, in sexual offense cases, of this

type of plea only.              See Lawrence, ¶ 9.3 As a result, we concluded that

“Lawrence’s Alford pleas were guilty pleas, not nolo contendere pleas, and that § 46-12-

204(4), MCA, did not prohibit the District Court from accepting [] Alford pleas to [] sexual

offenses.” Lawrence, ¶ 10. Because of this Court’s prior decision in Lawrence, Rexford’s

second argument necessarily fails. Moreover, as the Court has already decided this issue,




3
    In particular, Lawrence, ¶ 9, notes that:

          The Legislature enacted § 46-12-212(2), MCA, in 1991 to provide defendants with
          the option of entering a guilty plea pursuant to Alford, and then, in 1999, the
          Legislature added a third plea alternative . . . by allowing a defendant to plead “nolo
          contendere.” Section 46-12-204(1), MCA, now sets forth a defendant’s three plea
          alternatives in Montana, whereby a defendant may plead: (1) guilty, which includes
          a “plea by Alford” pursuant to § 46-12-212(2), MCA; (2) not guilty; or (3) nolo
          contendere with the consent of the court and prosecutor. In a case involving a
          sexual offense, however, a court may not accept a plea of nolo contendere. Section
          46-12-204(4), MCA . . . Therefore, a defendant charged with a sexual offense may
          only plead guilty, which includes an Alford guilty plea pursuant to § 46-12-212(2),
          MCA, or not guilty.
                                                    9
we need not address Rexford’s additional arguments in support of plain error review on

this issue.

¶16    Rexford’s third argument asserts that the District Court committed plain error by

“considering [Rexford’s] Alford plea denial in finding that [Rexford] was ineligible for an

exception to the mandatory minimum [sentence]” under § 46-18-222(6), MCA. Here, the

District Court sentenced Rexford to 30 years at MSP, with fifteen years suspended, for the

crime of sexual assault of a minor.      This sentence exceeded the four-year statutory

minimum for felony sexual assault of a minor imposed by § 45-5-502(3), MCA. In making

its determination regarding the applicability of § 46-18-222(6), MCA, the District Court’s

August 2020 Judgment noted that the court considered a variety of factors, including the

fact that “Defendant, while not accepting full responsibility due to an Alford plea, did

accept a finding of guilt instead of demanding a trial.” Based on this language from the

District Court’s Judgment, Rexford argues that the District Court, in its decision to not to

permit an exception to the mandatory minimum sentence in Rexford’s case, improperly

penalized Rexford for entering an Alford guilty plea in lieu of accepting “full

responsibility” by entering an ordinary guilty plea. As a result, Rexford argues that the

District Court erred by failing to apply § 46-18-222(6), MCA, resulting in an illegal

sentence. However, Rexford’s third argument fails on three separate grounds.

¶17    First, Rexford’s appeal mischaracterizes the District Court’s reference to Rexford’s

Alford plea in its August 2020 Judgment as a factor that weighed against Rexford receiving

an exception to the mandatory minimum sentence. Instead, the District Court’s Judgment

expressly labels Rexford’s decision to enter an Alford plea as a “[m]itigating factor” in its

                                             10
§ 46-18-222(6), MCA, analysis; that is, the District Court’s Judgment actually held that

Rexford’s willingness to “accept a finding a guilt” via an Alford plea was a factor that

weighed in favor of awarding Rexford a more lenient sentence under § 46-18-222(6),

MCA. As a result, Rexford’s argument that the District Court did not apply § 46-18-

222(6), MCA, because Rexford opted to enter an Alford plea is without merit.

¶18    Second, even if Rexford had not mischaracterized the District Court’s finding here,

§ 46-18-222(6), MCA’s exception to the mandatory sentencing minimum is still

inapplicable in Rexford’s case. Under the text of § 46-18-222(6), MCA, a district court

may permit an exception to the mandatory minimum sentence for sexual offenses only

when the court determines, “based on the findings contained in a psychosexual evaluation

report,” that two prongs are met: (1) the treatment of the sexual offender “in a local

community” must offer a “better opportunity for rehabilitation of the offender”; (2) and the

treatment of the sexual offender “in a local community” must be appropriate “for the

ultimate protection of the victim and society[.]” Rexford’s appeal correctly notes that his

psychosexual evaluation report affirmed that Rexford could be successfully treated in the

community, satisfying the first prong of § 46-18-222(6), MCA’s test. However, as noted

in the District Court’s Judgment, Rexford’s psychosexual evaluation report was tellingly

silent on the second prong of this analysis, and one of Rexford’s treatment providers

testified that the report was “totally disconnected” from any evaluation of the impact

Rexford’s actions had on the victim. Overall, Rexford’s appeal offers no compelling

evidence to refute the District Court’s well-founded conclusion that Rexford’s “[t]reatment

in the community will not provide the necessary protection for the victim and society.”

                                            11
¶19   In support of its determination that Rexford remained a danger to society, the

District Court’s Judgment cited additional testimony from one of Rexford’s sex offender

treatment providers, who noted that Rexford was “defensive and a little combative” during

treatment sessions. Further, in support of its determination that Rexford remained a danger

to the victim herself, the District Court’s Judgment cited testimony from the State’s

witnesses at Rexford’s sentencing hearing as follows:

      [T]he Defendant’s conduct resulted in self-harm, including four suicide
      attempts, by the victim. The victim testified in great detail at the sentencing
      as to the impact Defendant’s conduct had on her life, the way she valued
      herself, and the fears she had if she told anyone of the abuse. The victim
      kept the abuse a secret, and allowed it to go on, as she feared that she would
      not be believed . . . and that it would cause a divorce [between her parents].
      The victim’s [parents and stepsister] all testified about the changes seen in
      the victim during the course of [the] abuse—corroborating the victim’s
      testimony. Additionally, the victim’s [step]sister testified that she saw
      contact between the victim and the Defendant that she now understands was
      part of the abuse. The victim’s protection is not served by the Defendant
      remaining in the community for a probationary sentence with community-
      based treatment.

Considering this evidence, we affirm the District Court’s determination that Rexford

remains a clear danger to the victim, making him ineligible, under § 46-18-222(6), MCA,

for an exception to the mandatory minimum sentence for sexual assault of a minor.

¶20   Third, this Court “has consistently held that the exceptions set forth in § 46-18-222,

MCA, do not apply in cases in which the district court sentences the offender to more than

the minimum sentence.” State v. Novak, 2008 MT 157, ¶ 8, 343 Mont. 292, 183 P.3d 887

(quoting State v. Rogers, 2007 MT 227, ¶ 39, 339 Mont. 132, 168 P.3d 669). In other

words, the sentencing exceptions in § 46-18-222, MCA, “only apply if the district court is

predisposed to sentencing the defendant to the mandatory minimum sentence.” Rogers, ¶

                                            12
39 (holding that § 46-18-222(6), MCA, was inapplicable in a case where the district court

sentenced a defendant to two concurrent 20-year prison terms, each with ten years

suspended, for the sexual assault of two minors, which was well above the minimum

statutory sentence of four years for sexual assault). Much like the sentence in Rogers,

Rexford’s sentence of 30 years with fifteen years suspended was well above the four-year

statutory minimum, and there is no evidence to indicate that the District Court was ever

“predisposed” towards sentencing Rexford to the four-year statutory minimum.

¶21    In conclusion, Rexford has failed to convince this Court that any aspect of his

sentence for felony sexual assault of a minor constitutes an illegal sentence, and we deny

Rexford’s request that his sentence be vacated. We hereby affirm the sentence imposed by

the District Court in its August 2020 Judgment.

¶22    We have determined to decide this case pursuant to Section I, Paragraph 3(c) of our

Internal Operating Rules, which provides for memorandum opinions. In the opinion of the

Court, the case presents a question controlled by settled law or by the clear application of

applicable standards of review.

¶23    Affirmed.


                                                  /S/ LAURIE McKINNON


We concur:

/S/ MIKE McGRATH
/S/ BETH BAKER
/S/ INGRID GUSTAFSON
/S/ DIRK M. SANDEFUR


                                            13